DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
temporal order
second plurality of memory pages
third plurality of memory pages
earlier address
sequential order
sequentially ordered list
initial memory page
final memory page
according to the temporal order in parallel 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 21-24, 26-28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following terms are not described in the specification:
temporal order
second plurality of memory pages
third plurality of memory pages
earlier address
sequential order
sequentially ordered list
initial memory page
final memory page
according to the temporal order in parallel 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 21-24, 26-28, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to MPEP 608.01(o),
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies…Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification…The use of a confusing variety of terms for the same thing should not be permitted…While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”  

Referring to claims 1, 8, 23-24, 26-28, the specification fails to properly disclose the limitation “temporal order”. The specification does disclose “in the order the hints appear in memory” and “consecutively in-order”, but not “temporal order” as claimed. 
There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite. 
For the purposes of examination, the “temporal order” will be interpreted as “consecutively in-order”.

Referring to claim 8, the specification fails to properly disclose the limitation “initial memory page”. The specification does disclose “first memory page”, but not the “initial memory page” as claimed. 
Additionally, the specification fails to properly disclose the limitation “final memory page”. The specification does disclose “last memory page”, but not “final memory page” as claimed. 
There is insufficient support for these terms and their use in the specification, making the use of such limitations indefinite.
For the purposes of examination, the “initial memory page” will be interpreted as the “first memory page”. The “final memory page” will be interpreted as the “last memory page”.

Referring to claim 13, the specification fails to properly disclose the limitation “sequential order”. The specification does disclose “in the order the hints appear in memory” and “consecutively in-order”, but not “sequential order” as claimed. 
Additionally, the claim the specification fails to properly disclose the limitation “sequentially ordered list”. The specification does disclose “according to the order the hints appear in the list”, but not “sequentially ordered list” as claimed. 
There is insufficient support for these terms and their use in the specification, making the use of such limitations indefinite.
For the purposes of examination, the “sequential order” will be interpreted as “consecutively in-order”. The “sequentially ordered list” will be interpreted as “a list including a plurality of hints”.

Referring to claims 21 and 29, the specification fails to properly disclose the limitations “a second plurality of memory pages”, and “a third plurality of memory pages”. The specification does disclose “a plurality of memory pages”, but not “a second plurality of memory pages” or “a third plurality of memory pages” as claimed. 
There is insufficient support for these terms and their use in the specification, making the use of such a limitation indefinite.
For the purposes of examination, “a second plurality of memory pages” and “a third plurality of memory pages” will be interpreted as “a plurality of memory pages”.

Referring to claim 22, the specification fails to properly disclose the limitation “earlier address” in recited “the last memory page is associated with an earlier address than the first memory page”. The specification does disclose “The list 230 may be stored in the same memory page (e.g., "page_2") that was recently freed by the hypervisor 180”, but not an “earlier address” as claimed.
There is insufficient support for this term and its use in the specification, making the use of such a limitation indefinite.
For the purposes of examination, the claim will be interpreted as “the last memory page may be stored in the previous memory page”.

Referring to claim 24, the specification fails to properly disclose the limitation “according to the temporal order in parallel“ in recited “the first memory page and the last memory page are freed according to the temporal order in parallel as a batch”. The specification does disclose “The hints 524 may be read consecutively (e.g., in order) or concurrently (e.g., at the same time or in parallel) by the hypervisor 180”, and “the hypervisor is configured to free the plurality of memory pages according to the order the hints appear in the list.”  However, there is no support for "according to the temporal order in parallel" as claimed. 
Further, releasing the pages concurrently would conflict with releasing pages in-order. Therefore, it is impossible to release the first page before the last page when releasing pages concurrently, e.g., at the same time or in parallel. 
There is insufficient support for these terms and their use in the specification, making the use of such limitations indefinite.
For the purposes of examination, the claim will be interpreted as “first memory page and the last memory page are freed consecutively in-order of hints appearing in the list as part of a batch or concurrently as part of a batch”.

Referring to claim 26, the specification fails to properly disclose the recited limitation “the second memory page is to be freed in parallel as a batch with the first memory page and before the first memory page is freed”. The specification does disclose “method 300 includes freeing a second memory page pointed to by a second hint (block 325)”, “The hypervisor is configured to free the first memory page pointed to by a first hint of the plurality of hints”, “The hints 524 may be read consecutively (e.g., in order) or concurrently (e.g., at the same time or in parallel) by the hypervisor 180”, and “the hypervisor is configured to free the plurality of memory pages according to the order the hints appear in the list”. However, there is no support for “the second memory page is to be freed in parallel as a batch with the first memory page and before the first memory page is freed” as claimed.
Further, releasing the pages concurrently, in parallel, would conflict with releasing pages in-order. Therefore, it is impossible to free the second memory page before the first memory page when releasing pages concurrently, e.g., at the same time or in parallel. 
There is insufficient support for these terms and their use in the specification, making the use of such limitation indefinite.
For the purposes of examination, the claim will be interpreted as “the second memory page is to be freed before the first memory page is freed and consecutively in-order of hints appearing in the list as part of a batch”.

Referring to claim 27, the specification fails to properly disclose the recited limitation “the second memory page is to be freed in parallel as a batch with the last memory page and after the first memory page is freed”. The specification does disclose “method 300 includes freeing a second memory page pointed to by a second hint (block 325)”, “The hypervisor is configured to … free the last memory page pointed to by a second hint of the plurality of hints.”, “The hints 524 may be read consecutively (e.g., in order) or concurrently (e.g., at the same time or in parallel) by the hypervisor 180”, and “the hypervisor is configured to free the plurality of memory pages according to the order the hints appear in the list”. However, there is no support for “the second memory page is to be freed in parallel as a batch with the last memory page and after the last memory page is freed” as claimed.
Further, releasing the pages concurrently, in parallel, would conflict with releasing pages in-order. Therefore, it is impossible to free the second memory page before the last memory page when releasing pages concurrently, e.g., at the same time or in parallel. 
There is insufficient support for these terms and their use in the specification, making the use of such limitations indefinite.
For the purposes of examination, the claim will be interpreted as “the second memory page is to be freed after the first memory page is freed and consecutively in-order of hints appearing in the list as part of a batch”.

The terms and limitations used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification. It is suggested to amend the specification or the claims to make the language consistent with each other to show clear support for the claimed limitations.

Claims 1, 8,  recite the limitation "the list" in "pass the list to the hypervisor", "discarding ... the list", "override the list", etc.  There is insufficient antecedent basis for this limitation in the claim.
It appears “the list” references “a list including a plurality of hints”. For the purposes of examination, “the list” will be interpreted as “the hint list”.

Claims 23 and 28 recite the limitation "the second list" in "storing the second list", "passing ... the second list", etc.  There is insufficient antecedent basis for this limitation in the claim.
It appears “the second list” references “a second list including a second plurality of hints”. For the purposes of examination, “the second list” will be interpreted as “the second hint list”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    364
    67
    media_image1.png
    Greyscale
Claim(s) 1-2, 4-5, 8-10, 13-14, 17, 21-23, 25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Riel (US 20130031293 A1), further in view of van Riel (US 20190065267 A1), further in view of Fehlhaber (About LIFO and FIFO Data Structures), and further in view of Kanno (US 20180267827 A1).

Claim 1: (Currently Amended) A system comprising: 
a memory; 
a processor in communication with the memory; 
a hypervisor; and 
a guest [[OS]] operating system (OS) configured to: 
generate a list including a plurality of hints for a corresponding plurality of memory pages allocated to the guest OS to free according to a temporal order in which hints of the plurality of hints appear in the list, wherein the temporal order includes at least a first memory page to free and a last memory page to free, wherein the temporal order indicates that the last memory page is not to be freed before the first memory page is freed, wherein each hint of the plurality of hints includes an address value associated with one memory page of the corresponding plurality of memory pages, store the list in the last memory page, and 

pass the list to the hypervisor, 
free the first memory page according to the temporal order,
free the last memory page according to the temporal order. 

Referring to claims 1, 8, 13, and taking claim 1 as exemplary, van Riel teaches a system comprising: a memory; ([van Riel’293, 0017, Figs. 1, 8]) 
a processor in communication with the memory ([van Riel’293, Figs. 1, 8]); 
a hypervisor; and ([van Riel’293, 0018, Fig. 1]) 
a guest operating system (OS): ([van Riel’293, 0021])
generate a list including a plurality of hints for a corresponding plurality of memory pages allocated to the guest OS ([van Riel’293, 0057, 0061, 0064] “a guest generates a bitmap” Per [Applicant 0040] “The memory page hint data structure may be any data structure that may indicate a use status of a memory page.” This includes a bitmap.)
to free according to a temporal order in which hints of the plurality of hints appear in the list, ([van Riel’293, 0024] “Each time a state of a memory page changes,” i.e., in continuous order)
wherein the temporal order includes at least a first memory page to free and a last memory page to free, ([van Riel’293, 0042, 0055] as each VM maintains a list/bitmap of each memory page, the list will have a plurality of memory pages with a page that was added to the list first and a page that was added to the list the last.)
[van Riel’293, 0015] discloses bits in a bitmap corresponding to each of the memory pages, but does not explicitly teach that each hint of the plurality of hints includes an address value associated with one memory page. 
However, van Riel’267 teaches wherein each hint of the plurality of hints includes an address value associated with one memory page of the corresponding plurality of memory pages, ([van Riel’267, 0045])
Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of van Riel’293 and van Riel’267 before them to combine the bitmap of van Riel’293 with hints including page addresses of van Riel’267. The reason or motivation for doing so would be to avoid a ([van Riel’267, 0003] significant delay for the virtual machine.)
pass the list to the hypervisor, ([van Riel’267, 0027-31] the hypervisor may receive the list through an indication/message, or through the data structure being shared.)
Van Riel modified ([van Riel’267, 0041-42] describes releasing memory pages, but does not explicitly teach the last memory page is not to be freed before the first memory page is freed.
However, Fehlhaber teaches wherein the temporal order indicates that the last memory page is not to be freed before the first memory page is freed, ([Fehlhaber p.5] describes a FIFO structure, where a first element entered must be the first one to be processed. Applying this concept to the instant application, it would mean the pages would be freed in the order they were entered into the hint list.)
Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of van Riel modified and Fehlhaber before them to combine the system of van Riel modified with the consecutive order of Fehlhaber. The reason or motivation for doing so would be ([Fehlhaber p.7] to reuse the empty storage.)
wherein the hypervisor is configured to:
free the first memory page according to the temporal order, free the last memory page according to the temporal order. ([van Riel’267, 0041] according to the FIFO structure, the first page entered would be the first page freed, and the last page entered would be the last page freed.)
Van Riel modified ([van Riel’293, 0055, van Riel’267, 0045] describes adding pages to the list and indicating page position, but does not explicitly teach store the list in the last memory page.
However, Kanno teaches store the list in the last memory page, and ([Kanno, 0190] LBA (logical block address) list is taken as the hint list)
Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of van Riel modified and Kanno before them to combine the system of van Riel modified with storing of the hint list in the last page of Kanno. The reason or motivation for doing so would be to avoid ([Kanno, 0005] an undesirable cost increase.)
Claims 8 and 13 are method variations of the system of claim 1 and are rejected using the same rationale.

Referring to claims 2 and 14, and taking claim 2 as exemplary, van Riel modified teaches the system of Claim 1, wherein each address value is associated with a respective length as a respective pair, the respective pair is a pair of 64-bit values ([van Riel’267, 0030] Memory page identifiers 236A may include offset data (numeric or non-numeric values), address data (virtual, logical, or physical addresses), length data, link data (e.g., a pointer or link), other data, or a combination thereof. In one example, each of the memory page identifiers 236 may include a tuple that is stored as a variable and may have a 32 byte size, 64 byte size, or other size. The tuple may represent one or more memory pages or ranges of memory pages using a combination of values. The combination of values may include multiple separate address values, a single address value and a length value, other values, or a combination thereof.).
Claim 14 is a method variation of the system of claim 2 and is rejected using the same rationale.

Claim 3. (Cancelled)

Referring to claims 4 and 17, and taking claim 4 as exemplary, van Riel modified teaches the system of Claim 1, wherein the plurality of memory pages are included in a range of memory ([van Riel’267, 0045] The tuple may represent one or more memory pages or ranges of memory pages using a combination of values).
Claim 17 is a method variation of the system of claim 4 and is rejected using the same rationale.

Referring to claims 5 and 9, and taking claim 5 as exemplary, van Riel modified teaches the system of Claim 1, wherein freeing the first memory page includes marking the first memory page as free ([van Riel’267, 0026] Releasing a memory page may involve a guest operating system instructing a virtual machine to execute a release operation that is the same or similar to freeing, deallocating, dereferencing, deleting, removing, other operation, or a combination thereof.).
Claim 9 is a method variation of the system of claim 5 and is rejected using the same rationale.

Claim 6. (Cancelled)
Claim 7. (Cancelled) 

Referring to claim 10 (Original), van Riel modified teaches the method of Claim 8, further comprising discarding, by the hypervisor, the list. ([van Riel’267, 0024, 0026, 0031] the list/data structure is stored in a memory that the hypervisor deallocates, which would discard the list.)

Claim 11. (Cancelled)
Claim 12. (Cancelled)
Claim 15. (Cancelled)
Claim 16. (Cancelled)
Claim 18. (Cancelled)
Claim 19. (Cancelled)
Claim 20. (Cancelled)

Referring to claims 21, 29 (New), and taking claim 21 as exemplary, van Riel modified teaches the system of claim 1, wherein the guest OS is allocated a second plurality of memory pages which comprises the corresponding plurality of memory pages allocated to the guest OS to free and a third plurality of memory pages allocated to the guest OS to persist. ([van Riel’267, 0015,0022,  0062-63, 0113] the guest is allocated memory pages that are released, remain allocated, or a combination thereof)
Claim 29 is a method variation of the system of claim 21 and is rejected using the same rationale.

Referring to claim 22 (New), van Riel modified teaches the system of claim 1, wherein the last memory page is associated with an earlier address than the first memory page.
Interpreting the claim as “the last memory page may be stored in the previous memory page” per above,
van Riel modified teaches the last memory page may be stored in the previous memory page ([van Riel’293 0058, 0062, 0065; van Riel’267, 0017, 0061-63] the limitation appears to refer to a cyclical process that repeats and would override the list, as in [Applicant 0056].)

Referring to claims 23, 28, and 30 (New), and taking claim 23 as exemplary, van Riel modified teaches the system of claim 1, wherein the guest OS is further configured to:
generate, before the hypervisor frees the last memory page, a second list including a second plurality of hints for a corresponding second plurality of memory pages allocated to the guest OS to free according to a second temporal order in which hints of the second plurality of hints appear in the second list, wherein the second temporal order includes at least a second first memory page to free and a second last memory page to free, wherein the second temporal order indicates that the second last memory page is not to be freed before the second first memory page is freed, wherein each hint of the second plurality of hints includes an associated address value associated with one memory page of the corresponding second plurality of memory pages, wherein the last memory page is included in the second temporal order before the second last memory page; store the second list in the second last memory page; and pass, to the hypervisor, the second list to override the list. ([van Riel’293 0058, 0062, 0065; van Riel’267, 0061-63] the limitation appears to refer to a cyclical process that repeats and would override the list with a new/another list with all its associated hints.)
Claims 28 and 30 are method variations of the system of claim 23 and are rejected using the same rationale.

Referring to claim 25 (New), van Riel modified teaches the system of claim 1, wherein the first memory page is freed before the last memory page is freed. ([van Riel’267, 0041-42, Fehlhaber] pages are released as part of a FIFO structure in the order they were entered into the hint list, first page first, last page last)


Claim(s) 24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Riel (US 20130031293 A1), further in view of van Riel (US 20190065267 A1), further in view of Fehlhaber (About LIFO and FIFO Data Structures), further in view of Kanno (US 20180267827 A1), as applied to claim 1 above, and further in view of Tsirkin (US 20180150232 A1).

Referring to claim 24 (New), van Riel modified teaches the system of claim 1, wherein the first memory page and the last memory page are freed according to the temporal order in parallel as a batch.
Interpreting the claim as “first memory page and the last memory page are freed consecutively in-order of hints appearing in the list as part of a batch or concurrently as part of a batch” per above, 
Van Riel modified teaches first memory page and the last memory page are freed consecutively in-order of hints appearing in the list ([van Riel’267, 0041-42, Fehlhaber] pages are released as part of a FIFO structure in the order they were entered into the hint list, first page first, last page last)
Van Riel modified does not teach as part of a batch. 
However, Tsirkin teaches as part of a batch. ([Tsirkin, 0051])
Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of van Riel modified before them to combine the page freeing method of van Riel modified with batching of Tsirkin. The reason or motivation for doing so would be for the ([Tsirkin, 0051] “memory may be allocated and freed efficiently in the system.”)

Referring to claim 26 (New), van Riel modified teaches the system of claim 1, wherein the temporal order includes a second memory page to free, wherein the temporal order indicates that the second memory page is to be freed in parallel as a batch with the first memory page and before the first memory page is freed.
Interpreting the claim as “the second memory page is to be freed before the first memory page is freed and consecutively in-order of hints appearing in the list as part of a batch” per above, 
Van Riel modified teaches the second memory page is to be freed before the first memory page is freed and consecutively in-order of hints appearing in the list ([van Riel’267, 0041-42, Fehlhaber] pages are released as part of a FIFO structure in the order they were entered into the hint list, first page first, last page last. Should the second page be entered into the first position of the list, according to the FIFO rules it would be processed first.)
Van Riel modified does not teach as part of a batch. 
However, Tsirkin teaches as part of a batch. ([Tsirkin, 0051])
Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of van Riel modified before them to combine the page freeing method of van Riel modified with batching of Tsirkin. The reason or motivation for doing so would be for the ([Tsirkin, 0051] “memory may be allocated and freed efficiently in the system.”)

Referring to claim 27 (New), van Riel modified teaches the system of claim 1, wherein the temporal order includes a second memory page to free, wherein the temporal order indicates that the second memory page is to be freed in parallel as a batch with the last memory page and after the first memory page is freed.
Interpreting the claim as “the second memory page is to be freed after the first memory page is freed and consecutively in-order of hints appearing in the list as part of a batch” per above, 
Van Riel modified teaches the second memory page is to be freed after the first memory page is freed and consecutively in-order of hints appearing in the list ([van Riel’267, 0041-42, Fehlhaber] pages are released as part of a FIFO structure in the order they were entered into the hint list, first page first, last page last)
Van Riel modified does not teach as part of a batch. 
However, Tsirkin teaches as part of a batch. ([Tsirkin, 0051])
Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of van Riel modified before them to combine the page freeing method of van Riel modified with batching of Tsirkin. The reason or motivation for doing so would be for the ([Tsirkin, 0051] “memory may be allocated and freed efficiently in the system.”)

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
The Applicant argues:
“Applicant respectfully submits that van Riel is silent regarding at least these elements. Although § [0075] of van Riel states that “acts in accordance with this disclosure can occur in various orders and/or concurrently”, and in § [0026] that “a process managed by the guest operating system makes a system call to the guest operating system to free the memory page”, it does not follow that the specifically claimed order of freeing pages is anticipated (or suggested) by van Riel such that a page storing the list is freed at a specified time relative to other pages being freed.”
However, while the specification discloses “in the order the hints appear in memory” and “consecutively in-order”, there is no support for “temporal order” as claimed, time-based ordering, or any ordering of hints at all. This is because “in the order the hints appear in memory” means the hints may be entered into the memory in any haphazard fashion, not according to address number, time, or any other requirement. This is supported by [Applicant 0049] “the hint for "page_3" may be the second entry in the list 230”, and [Applicant 0050] “the hint for "page_4" and the hint for "page_6" may be added as the third and fourth entries in the list 230.”
“Consecutively in-order” refers to the [Applicant 0034] “read hints one-by-one and free memory pages 220 consecutively in-order”, and [Applicant 0053] “hints 524 may be read consecutively (e.g., in order)”. Presumably, this means according to the FIFO method, as supported by [Applicant 0051-52], although FIFO is also not explicitly described in the specification. 
Additionally, there is no requirement for ordering of the hints, or the list of hints, before the start of page freeing. E.g., there is no requirement for the list/queue with mismatched hint and position numbers to be ordered by position number or any other factor.
The same argument is applied to the following terms:
sequential order
sequentially ordered list
according to the temporal order in parallel 
Additionally, the following terms are not described in the specification:
second plurality of memory pages
third plurality of memory pages
earlier address
initial memory page
final memory page
The interpretations of these terms for the purposes of examination are provided in 35 U.S.C. 112 claim rejection section above.
It is suggested to amend either the specification or the claims to make the language consistent with each other to show clear support for the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136